     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                         No. CV-20-00047-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   James D. Noland, Jr., et al.,
13                  Defendants.
14
15          In late August 2020, Defendants Jay Noland, Lina Noland, Thomas Sacca, and Scott
16   Harris (together, the “Individual Defendants”) filed a motion for leave to amend. (Doc.

17   183.) Specifically, the Individual Defendants sought leave (1) to “amend their answer to
18   correct inadvertent admissions” and (2) to assert “counterclaims” against three government

19   attorneys employed by the Federal Trade Commission (“FTC”) and against the court-

20   appointed receiver. However, after the motion became fully briefed, the FTC filed a new
21   iteration of its complaint, the Second Amended Complaint (“SAC”) (Doc. 205), and the
22   Individual Defendants filed an answer to the SAC (Doc. 222). The answer to the SAC

23   includes the corrections and counterclaims that the Individual Defendants previously

24   sought leave to assert.

25          Rather than require the parties to file a new round of briefing concerning the

26   propriety of the Individual Defendants’ answer to the SAC, the Court will treat the pending
27   motion as a request for leave to make the changes contained therein. For the following
28   reasons, the motion will be granted in part (as to the retraction of the “inadvertent
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 2 of 10



 1   admissions”) and denied in part (as to the proposed “counterclaims”).
 2                                 RELEVANT BACKGROUND
 3          The parties are familiar with the facts and history of this case, which are set out in
 4   earlier orders. In a nutshell, this case concerns the business activities of Success By Health
 5   (“SBH”), which is “an affiliate-marketing program that sells coffee products and other
 6   nutraceuticals through its online platform and network of affiliates.” (Doc. 106 at 1-2.)
 7   The Individual Defendants are affiliated with SBH in various capacities.
 8          On January 8, 2020, the FTC initiated this action. (Doc. 3.) Among other things,
 9   the FTC alleged that SBH is an illegal pyramid scheme and that the Individual Defendants
10   made false statements to SBH’s affiliates. (Id.)
11          That same day, the FTC moved for an ex parte temporary restraining order (“TRO”)
12   (Docs. 7, 8), which the Court substantially granted (Docs. 19, 38).1 In the TRO, the Court
13   appointed Kimberly Friday (the “Receiver”) to serve as the receiver of SBH and affiliated
14   entities. (Id. at 16.) The TRO remained in place until the Court granted the FTC’s motion
15   for a preliminary injunction. (Doc. 106.) The preliminary injunction authorized Ms. Friday
16   to continue operating as the Receiver. (Id. at 26 [concluding that “[a] receiver is necessary,
17   and Defendants’ alternative request to insert a monitor but allow them to reassume control
18   is inadequate”].)
19          On February 18, 2020, the Individual Defendants filed a corrected amended answer
20   to the FTC’s then-operative complaint. (Doc. 93-1.)
21          On May 1, 2020, the parties filed the Rule 26(f) report. (Doc. 137.) With respect
22   to the amendment of pleadings, the parties reported that the FTC “may seek” to amend its
23   complaint “to add new parties to the case.” (Id. at 3.) In contrast, the parties did not report
24   that the Individual Defendants wished to amend their answer or add counterclaims. (Id.)
25   Additionally, although the Individual Defendants’ counsel identified an array of motions
26   he intended to file “within the next couple of months,” there was no mention of a motion
27
     1
28        The TRO was later amended. (Docs. 20, 21.) The final, unsealed version of the
     TRO was filed on January 17, 2020. (Doc. 38.)


                                                  -2-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 3 of 10



 1   to amend. (Id. at 6-7.)
 2          On May 28, 2020, the Court issued the Rule 16 scheduling order, setting a deadline
 3   of August 28, 2020 “for joining parties, amending pleadings, and filing supplemental
 4   pleadings.” (Doc. 142 at 1.)
 5          On August 28, 2020, the Individual Defendants filed the pending motion for leave
 6   to amend their answer and assert counterclaims. (Doc. 183.) The FTC thereafter filed an
 7   opposition (Doc. 193), which the Receiver joined (Doc. 194), and the Individual
 8   Defendants filed a reply (Doc. 198).
 9          On August 28, 2020, the FTC filed a motion for leave to file a second amended
10   complaint (“SAC”). (Doc. 182.) The only proposed changes of substance were to add two
11   defendants, Enhanced Capital Funding and Rinpark SA, and to add allegations concerning
12   the “Voz Travel” program. (Doc. 182-2.) After the Individual Defendants filed a notice
13   of non-opposition to the FTC’s motion (Doc. 202), it was granted (Doc. 204).
14          On September 23, 2020, the FTC filed its SAC. (Doc. 205.)
15          On October 23, 2020, the Individual Defendants filed an answer to the SAC. (Doc.
16   222.) The answer includes the same corrections and new claims that the Individual
17   Defendants previously sought leave to assert. (Id.)
18                                          DISCUSSION
19   A.     Parties’ Arguments
20          The Individual Defendants’ amendment request has two parts. First, the Individual
21   Defendants wish “to amend their answer to correct inadvertent admissions” in certain
22   paragraphs.   (Doc. 183 at 1.)      Second, the Individual Defendants wish to assert
23   “counterclaims” against three FTC attorneys and the Receiver. (Doc. 183-2 at 8-14. See
24   also Doc. 222 ¶¶ 116-50 [same].) As for the “counterclaims,” the Individual Defendants
25   contend the FTC attorneys engaged in misconduct by (1) issuing post-TRO press releases
26   and blog posts that contained false information, (2) making false statements to financial
27   institutions concerning the Individual Defendants, and (3) making false statements to SBH
28   affiliates concerning the Individual Defendants. (Id.) The Individual Defendants further


                                                -3-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 4 of 10



 1   contend the Receiver engaged in misconduct by (1) sending a letter to SBH affiliates that
 2   contained (or could be construed as containing) false information about the status of this
 3   lawsuit and (2) working “hand-in-glove” with the FTC attorneys to ensure the Individual
 4   Defendants’ “demise.” (Id.) Thus, the Individual Defendants wish to assert constitutional
 5   tort claims against the FTC attorneys pursuant to Bivens v. Six Unknown Named Agents of
 6   Fed. Bureau of Narcotics, 403 U.S. 388 (1971), premised on violations of the Fourth, Fifth,
 7   and Eighth Amendments, as well as a state-law defamation claim against the Receiver.
 8   (Id.)
 9           According to the Individual Defendants, all of these amendment requests are
10   governed by Rule 15(a)(2) of the Federal Rules of Civil Procedure. (Doc. 183 at 1-2.) The
11   Individual Defendants contend that Rule 15(a)(2)’s liberal standard for amendment is
12   satisfied here because the new claims and defenses are being sought in good faith, would
13   not result in any delay, and are not futile. (Id. at 3-4.) Finally, although the Individual
14   Defendants concede the addition of the proposed “counterclaims” would be prejudicial to
15   the FTC (because “[i]f the motion were granted, the [FTC’s] attorneys would likely be
16   disqualified”), they argue that considerations of efficiency outweigh that prejudice. (Id. at
17   2-3.)
18           The FTC opposes the Individual Defendants’ motion. (Doc. 193.) As for futility,
19   the FTC argues that (1) the proposed Bivens claims are futile because the Supreme Court
20   has “severely restricted” Bivens liability, no court has ever recognized Bivens liability
21   under the circumstances present here, the Individual Defendants have adequate alternative
22   remedies (i.e., convincing the Court to modify the asset freeze and/or preliminary
23   injunction), and there are “special factors” at play that further cut against recognizing a
24   new theory of Bivens liability; (2) all of the proposed claims are barred by immunity
25   doctrines—the Receiver is entitled to the same sort of absolute immunity as a judicial
26   officer while FTC employees are entitled to immunity with respect to claims that are
27   “intimately associated with the judicial phase of litigation”; (3) the Bivens claims also fail
28   because there were no underlying constitutional violations—the Court authorized the TRO


                                                 -4-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 5 of 10



 1   and asset freeze (so there can be no Fourth Amendment violation), the only purported harm
 2   is reputational harm (so there can be no Fifth Amendment violation), and the Individual
 3   Defendants have not yet been ordered to pay any fines or restitution and this is not a
 4   criminal case (so there can be no Eighth Amendment violation); and (4) the defamation-
 5   related claims fail because the challenged statements were true. (Doc. 193 at 3-15.)
 6   Additionally, in a footnote, the FTC argues the proposed claims are procedurally improper.
 7   (Id. at 17 n.13.) As for bad faith, the FTC argues the Individual Defendants’ motion is
 8   frivolous because, inter alia, it ignores obvious defenses (including the Receiver’s absolute
 9   immunity from suit) and “entirely ignore[s] the framework for whether to recognize a
10   Bivens remedy, instead falsely implying that such remedies are available for all Fourth,
11   Fifth and Eight[h] Amendment violations.” (Id. at 15-17.) As for prejudice, the FTC
12   argues that granting the motion would be highly prejudicial because it would result in the
13   disqualification of the FTC’s counsel. (Id. at 17.)2
14          In reply, the Individual Defendants acknowledge, for the first time, that the Supreme
15   Court’s recent decisions have significantly curtailed Bivens liability, but they argue their
16   proposed Bivens claims remain cognizable under those standards. (Doc. 198 at 1-6.) The
17   Individual Defendants also contend the Receiver’s immunity only extends to conduct
18   undertaken to “preserve the assets of the defendants” and “[s]he is not doing that.” (Id. at
19   6.)
20   B.     Analysis
21          1.     Inadvertent Admissions
22          The first portion of the Individual Defendants’ amendment request is a request for
23   leave to amend their answer by removing certain “inadvertent admissions.”
24          As an initial matter, the law is not a model of clarity concerning whether the
25   Individual Defendants must obtain leave of court to make such changes now that the FTC
26   has filed the SAC. Some courts have concluded that “once a plaintiff amends a complaint,
27   the defendant can amend its answer as of right, regardless of the scope of the change in the
28   2
            The Receiver filed a two-sentence joinder in the FTC’s arguments. (Doc. 194.)


                                                 -5-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 6 of 10



 1   amended complaint.” Uniroyal Chem. Co., Inc. v. Syngenta Crop Prot., Inc., 2005 WL
 2   677806, *2 (D. Conn. 2005). Under this approach, the Individual Defendants would be
 3   entitled as a matter of course to remove the “inadvertent admissions” from their new
 4   answer, even though those admissions have nothing to do with the new allegations in the
 5   SAC (which concern Enhanced Capital Funding, Rinpark SA, and Voz Travel). Most
 6   courts in the Ninth Circuit, however, have rejected this permissive approach in favor of
 7   more restrictive approaches. See generally Adobe Sys. Inc. v. Coffee Cup Partners, Inc.
 8   2012 WL 3877783, *5 (N.D. Cal. 2012) (noting that “no federal appellate court has
 9   addressed” the “scope of amendments to answers in response to amended complaints” and
10   that “[t]he few courts within the Ninth Circuit . . . that have addressed the issue have
11   adhered to the moderate approach,” under which the breadth of the changes in the amended
12   answer must reflect the breadth of the changes in the amended complaint).
13          Resolution of this issue is unnecessary here because, even assuming that leave of
14   court remains necessary before the Individual Defendants may remove the “inadvertent
15   admissions,” such leave will be granted. To the extent leave is required, Rule 15(a)(2)
16   supplies the governing standard because the Individual Defendants made their request
17   before the expiration of the amendment deadline set forth in the scheduling order. “Rule
18   15 advises the court that leave [to amend] shall be freely given when justice so requires.”
19   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal
20   quotation marks omitted). “This policy is to be applied with extreme liberality.” Id.
21   (internal quotation marks omitted). Thus, a timely request for leave to amend should be
22   granted unless “the amendment: (1) prejudices the opposing party; (2) is sought in bad
23   faith; (3) produces an undue delay in litigation; or (4) is futile.” AmerisourceBergen Corp.
24   v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006). Of these factors, “it is the
25   consideration of prejudice to the opposing party that carries the greatest weight.” Eminence
26   Capital, 316 F.3d at 1052.
27          Here, although the FTC styled its brief as an opposition to the motion to amend, it
28   focused only on the proposed new “counterclaims” and didn’t address the request to


                                                -6-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 7 of 10



 1   remove the “inadvertent admissions.” Thus, the Court presumes this portion of the request
 2   is unopposed. It will be granted.
 3          2.     “Counterclaims”
 4          The second portion of the Individual Defendants’ amendment request is for
 5   permission to assert “counterclaims” against three FTC attorneys and the Receiver.
 6          Once again, Ninth Circuit law does not definitively resolve whether the Individual
 7   Defendants must obtain leave of court to assert such claims now that the FTC has filed the
 8   SAC. First Nat. Bank of Ariz. v. Kislak Nat. Bank, 2007 WL 9724236, *1 (D. Ariz. 2007)
 9   (“The Ninth Circuit has never addressed whether counterclaims may be filed in response
10   to an amended complaint as of right or only with leave of court. . . . The district courts that
11   have addressed the issue have applied varying approaches.”). Under the approach followed
12   by most district courts in the Ninth Circuit, leave would remain necessary. Id. at *2
13   (holding that leave was required where “the Counterclaim . . . is not related to the changes
14   in the Amended Complaint”). See also 1 Gensler, Federal Rules of Civil Procedure Rules
15   and Commentary, Rule 15, at 416-417 (2020) (“[A] new proposed approach takes the
16   position that Rule 15(a)(2) always controls when a defendant seeks to assert new
17   counterclaims in response to amended complaints. It arrives at this result by concluding
18   that the situation is simply not addressed in Rule 15(a)(1); as such, Rule 15(a)(2) controls
19   by default because it applies ‘in all other cases’ not addressed by Rule 15(a)(1).”). The
20   Court agrees that leave of court remains necessary under these circumstances, so it will
21   proceed to address the parties’ arguments.3
22          The Individual Defendants’ leave request will be denied for several independent
23   reasons. First, the proposed new claims are futile because they are procedurally improper.
24   Counterclaims are governed by Rule 13 of the Federal Rules of Civil Procedure (which
25   isn’t mentioned anywhere in the Individual Defendants’ motion or reply). Under Rules
26
27
     3
            Additionally, even if leave of court weren’t required in this circumstance, it is
     inevitable that a motion to dismiss the “counterclaims” would be forthcoming, raising the
28   same issues and arguments that the parties have already addressed at length in the motion-
     to-amend briefing.


                                                   -7-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 8 of 10



 1   13(a) and 13(b), compulsory and permissive counterclaims may be asserted “against an
 2   opposing party.” Here, the Individual Defendants’ sole “opposing party” is the FTC, but
 3   none of the proposed new claims are asserted against the FTC. Instead, the Individual
 4   Defendants wish to assert those claims against three individual FTC attorneys, who are
 5   being sued in their individual capacities, and against the Receiver. (Doc. 183 at 1 [“[T]he
 6   attached proposed Amended Answer and Counterclaim . . . would add four individual
 7   counterdefendants and four counts against them in a counterclaim.”]; Doc. 183-2 ¶ 71
 8   [“The [proposed] counterdefendants are Evan R. Mendelson, Jonathan W. Ware, Seena
 9   Greesin, and Kimberly Friday.”]; Doc. 222 ¶ 117 [same].) All of the proposed counter-
10   defendants, in other words, are non-parties. Under Rule 13, it is impermissible to assert
11   “counterclaims” solely against non-parties. See, e.g., Hawkins v. Berkeley Unified Sch.
12   Dist., 250 F.R.D. 459, 462-63 (N.D. Cal. 2008) (“To be sure, Rule 13(h) permits a party to
13   join additional parties (who are not original to the litigation) to a counterclaim or
14   crossclaim. However, the courts have held that Rule 13(h) requires that any such joinder
15   of a new party be anchored to a counterclaim or cross-claim against an original party. A
16   Rule 13(h) counterclaim or cross-claim may not be directed solely against persons who are
17   not already parties to the original action but must involve at least one existing party.”)
18   (citations and internal quotation marks omitted); Gensler, supra, Rule 13, at 370-71 (“Rule
19   13(h) recognizes that the counterclaimant may join additional new parties and assert claims
20   against them, so long as joinder of the new parties would be proper under Rule 19 or 20.
21   However, to do this at least one of the counterclaims must be against both the existing party
22   and the new party.”).
23          Rule 14, rather than Rule 13, is the applicable rule when a defendant wishes to assert
24   a claim against a third party but not against the opposing party. See Fed. R. Civ. P. 14(a)(1)
25   (“A defending party may, as third-party plaintiff, serve a summons and complaint on a
26   nonparty who is or may be liable to it for all or part of the claim against it.”). However,
27   only certain types of third-party claims are permissible under Rule 14. As the Ninth Circuit
28   has explained, “a third-party claim may be asserted only when the third party’s liability is


                                                 -8-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 9 of 10



 1   in some way dependent on the outcome of the main claim and is secondary or derivative
 2   thereto. . . . The crucial characteristic of a Rule 14 claim is that defendant is attempting to
 3   transfer to the third-party defendant the liability asserted against him by the original
 4   plaintiff. The mere fact that the alleged third-party claim arises from the same transaction
 5   or set of facts as the original claim is not enough.” Stewart v. Am. Int’l Oil & Gas Co., 845
 6   F.2d 196, 199-200 (9th Cir. 1988) (citation and internal quotation marks omitted). See also
 7   Gensler, supra, Rule 14, at 387 (“[T]he specific and limited role of Rule 14 is to allow
 8   joinder for the purpose of asserting derivative liability (e.g., subrogation, indemnity, and
 9   contribution) claims.”). Here, the Individual Defendants aren’t attempting to sue the
10   individual FTC attorneys or the Receiver based on some sort of indemnification theory.
11   Instead, they are attempting to assert tort claims against those individuals premised on
12   conduct that occurred after this lawsuit began. These are not proper third-party claims. Cf.
13   United States v. Sensient Colors, Inc., 2009 WL 394317, *12 (D.N.J. 2009) (denying
14   defendant’s motion for leave to assert Bivens claims against individual government
15   employees responsible for underlying action: “Sensient is not attempting to transfer to
16   [various] EPA officials all or part of the liability for the cost-recovery action brought
17   against it by the [EPA]. Instead, Sensient seeks to assert affirmative claims against the
18   proposed new parties. Thus, Sensient’s proposed third party complaint is procedurally
19   improper under [Rule] 14 and will be denied.”).4
20          Because the Individual Defendants’ proposed claims fail for these reasons, it is
21   unnecessary to address the parties’ remaining arguments in much detail. With respect to
22   the substantive viability of the proposed claims, the Court notes that the Individual
23   Defendants didn’t even bother, in their reply, to attempt to respond to many of the FTC’s
24   futility arguments. Additionally, the Individual Defendants’ Bivens-related briefing (Doc.
25   183 at 3-4) was particularly poor. Their motion to amend barely touches upon Bivens,
26   includes citations to only three Bivens-related cases (all of which were decided more than
27   4
           See also United States v. Sensient Colors, Inc., 649 F. Supp. 2d 309, 337-38 (D.N.J.
28   2009) (“[T]he magistrate judge did not commit reversible error by rejecting Sensient’s
     proposed Bivens claims as procedurally improper.”).


                                                  -9-
     Case 2:20-cv-00047-DWL Document 223 Filed 10/27/20 Page 10 of 10



 1   40 years ago), and seems to characterize the Supreme Court’s jurisprudence in this area as
 2   encouraging lower courts to aggressively expand the boundaries of “Bivins-type” [sic]
 3   liability. (Id.) Notably, the motion does not mention Ziglar v. Abbasi, 137 S.Ct. 1843
 4   (2017). There, the Supreme Court emphasized that it has “consistently refused to extend
 5   Bivens to any new context or new category of defendants” over the last few decades and
 6   has “made clear that expanding the Bivens remedy is now a disfavored judicial activity.”
 7   Id. at 1854-57 (internal quotation marks omitted). The motion to amend also fails to
 8   include any discussion of the immunity doctrines that apply to FTC attorneys and court-
 9   appointed receivers.
10          Finally, even if the proposed claims weren’t futile, the Court would exercise its
11   discretion to deny leave to amend due to the prejudicial effect the addition of these claims
12   would have on the FTC. Eminence Capital, 316 F.3d at 1052 (“it is the consideration of
13   prejudice to the opposing party that carries the greatest weight” under Rule 15(a)(2)). The
14   Individual Defendants acknowledge the FTC’s counsel in this action would likely be
15   disqualified from continuing as counsel if the claims were added. This would be an
16   extremely disruptive outcome in an action that has been heavily litigated for over 10
17   months and in which a preliminary injunction is currently in place.
18          Accordingly, IT IS ORDERED that:
19          (1)    The Individual Defendants’ motion for leave to amend (Doc. 183) is granted
20   in part and denied in part, to the extent the motion is not moot.
21          (2)    The counterclaims in the Individual Defendants’ answer to the SAC (Doc.
22   222 ¶¶ 116-50) are stricken.
23          Dated this 27th day of October, 2020.
24
25
26
27
28


                                                - 10 -
